DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/29/2022, 05/20/2022, 06/14/2022, 06/28/2022 and 07/26/2022 are being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted with filing of RCE on 06/30/2022.  Claims 1, 11 and 15-16 have been amended. No claim has been cancelled. Claim 19 has been newly added. Claims 1-19 are currently pending in the application. 

Response to Argument
Applicant’s argument filed on 06/30/2022 has been fully considered but it is not persuasive.
Applicant submits “Accordingly, Rao fails to disclose “after receiving the first portion of the first command: obtaining... first gaze information; and receiving a second portion of the first command.” Moreover, Rao fails to disclose after receiving the “first portion of the first command” and the “second portion of the first command,” “transmitting, based on the first command, an instruction to transition the first external device from the first state to a second state,” as required by claim 1.” (Remarks, page 13, the second paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Claim 1 has been amended as “receiving, from a user, a first portion of a first command; and after receiving the first portion of the first command; obtaining, using one or more camera sensors, first gaze information; and receiving, from the user, a second portion of the first command”. Costa discloses receiving, from a user, a first command (paragraph 86, voice command such as “turn the light off”); and obtaining, using one or more camera sensors (figure 1B, gaze detection subsystem “140”), first gaze information (figure 14, the user gazing at light “1410”, paragraph 86, while gazing at the first light source “1410”); and in accordance with a determination, using the first gaze information, that a set of one or more gaze criteria is met for the first external device (paragraph 86, while gazing at the first light source “1410”): transmitting, based on the first command, an instruction to transition the first external device from the first state to a second state (paragraph 86, “250” can process the voice command and the direction of the gaze to determine that the first light source “1410” is the intended object, in this case, “250” can turn off the first light source “1410”). Costa does not disclose receiving a first portion of a first command; and after receiving the first portion of the first command; obtaining gaze information; and receiving, from a user, a second portion of the first command; . Rao teaches an electronic device 10 configured to: receive, from a user, a first portion of a first command (figure 8, paragraph 36, the voice recognition system receives a first portion of a command from the user (i.e., wakes) at operation 116); and after receiving the first portion of the fist command (figure 8, after receiving the first portion of communication step 116); obtain gaze information (paragraph 36, determine that the user’s eye gaze was focused on the user interface 18 for longer than a predetermined period of time, paragraph 38, determine if the voice command is combined with a non-verbal command, e.g., eye-gaze, figure 8, recognize user “118”); and receive, from the user, a second portion of the first command (figure 8, receive a second portion of the command at operation “122”, paragraph 122, receive a voice command at operation 122). The operation 116 and 122 works together to perform the first command; therefore, the operation 116 is the first portion of the first command; and the operation 122 is the second portion of the first command. As above, Costa, as modified by Rao, discloses the above argued claim limitations, Examiner maintains the rejections of the independent claim 1, 15 and 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-7 and 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 8, 10, 11 and 12 of US. Patent No.  10,860,096. Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader claim limitation of claim 1 of the current application is met by the narrower claim limitation of claim 1 of the copending applications as shown in the following tables and the discussion thereafter. 

Current Application
US. Patent No.  10,860,096
1. an electronic device comprising: 
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
while a first external device is in a first state:
receiving, from a user, a first portion of a first command 
after receiving the first portion of the first command 
obtaining, using one or more camera sensors, first gaze information; and 
receiving, from the user, a second portion of the first command 
in accordance with a determination, using the first gaze information, that a set of one or more gaze criteria is met for the first external device:
         








   transmitting, based on the first command, an instruction to transition the first external device from the first state to a second state.
1. An electronic device, comprising: one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
while a digital assistant of the electronic device is not activated:
receiving a first portion of an audio user input request to perform a command:
obtaining, using one or more camera sensors, first gaze information; independent of audio input:
in accordance with a determination that the first gaze information satisfies a set of one or more activation criteria:
activating the digital assistant of the electronic device; and
providing an indication that the set of one or more activation criteria has been satisfied 
while the digital assistant of the electronic device is activated, receiving a second portion of the audio user input request to perform the command: and
in response to receiving the audio user input request to perform the command:
in accordance with a determination that a set of one or more performance criteria is met performing the command based on a content of the first portion and the second portion of the audio user input request.


Claim 2 of the present application corresponds to claim 2 of US. Patent No.  10,860,096.
Claim 3 of the present application corresponds to claim 10 of US. Patent No.  10,860,096.
Claim 4 of the present application corresponds to claim 11 of US. Patent No.  10,860,096.
Claim 5 of the present application corresponds to claim 12 of US. Patent No.  10,860,096.
Claim 6 of the present application corresponds to claim 1 of US. Patent No.  10,860,096.
Claim 7 of the present application corresponds to claim 8 of US. Patent No.  10,860,096.
Current Application
US. Patent No.  10,860,096
15. A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device, the one or more programs including instructions for:
while a first external device is in a first state:
receiving, from a user, a first portion of a first command 
after receiving the first portion of the first command 
obtaining, using one or more camera sensors, first gaze information; and 
receiving, from the user, a second portion of the first command 
in accordance with a determination, using the first gaze information, that a set of one or more gaze criteria is met for the first external device:









transmitting, based on the first command, an instruction to transition the first external device from the first state to a second state.
13. A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device, the one or more programs including instructions for:
while a digital assistant of the electronic device is not activated:
receiving a first portion of an audio user input request to perform a command:
obtaining, using one or more camera sensors, first gaze information; independent of audio input:
in accordance with a determination that the first gaze information satisfies a set of one or more activation criteria:
activating the digital assistant of the electronic device; and
providing an indication that the set of one or more activation criteria has been satisfied;
while the digital assistant of the electronic device is activated, receiving a second portion of the audio user input request to perform the command: and
in response to receiving the audio user input request to perform the command:
in accordance with a determination that a set of one or more performance criteria is met performing the command based on a content of the first portion and the second portion of the audio user input request.


Current Application
US. Patent No.  10,860,096
16. A method, comprising: at an electronic device:
while a first external device is in a first state:
receiving, from a user, a first portion of a first command 
after receiving the first portion of the first command 
obtaining, using one or more camera sensors, first gaze information; and 
receiving, from the user, a second portion of the first command 
in accordance with a determination, using the first gaze information, that a set of one or more gaze criteria is met for the first external device:








transmitting, based on the first command, an instruction to transition the first external device from the first state to a second state.
14. A method, comprising: 
at an electronic device:
while a digital assistant of the electronic device is not activated:
receiving a first portion of an audio user input request to perform a command:
obtaining, using one or more camera sensors, first gaze information; 
independent of audio input:
in accordance with a determination that the first gaze information satisfies a set of one or more activation criteria:
activating the digital assistant of the electronic device; and
providing an indication that the set of one or more activation criteria has been satisfied;
while the digital assistant of the electronic device is activated, receiving a second portion of the audio user input request to perform the command: and
in response to receiving the audio user input request to perform the command:
in accordance with a determination that a set of one or more performance criteria is met performing the command based on a content of the first portion and the second portion of the audio user input request.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9, 15-17 and 19 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (US. Pub. No. 2018/0365898, hereinafter “Costa”) in view of Rao et al. (US. Pub. No. 2019/0333508, hereinafter “Rao”).
As to claims 1, 15 and 16, (Currently Amended) Costa discloses an electronic device [figure 14, MR device “250”], associated with its non-transitory computer-readable storage medium [figure 1B, data holding subsystem “114”] storing one or more programs configured to be executed by one or more processors [figure 1B, logic subsystem “112”] of the electronic device [paragraph 28] and its method, comprising: 
one or more processors [figure 1B, logic subsystem “112”, paragraph 28]; and
memory [figure 1B, data holding subsystem “114”, paragraph 28] storing one or more programs configured to be executed by the one or more processors [paragraph 28], the one or more programs including instructions for:
while a first external device is in a first state [figure 14, a first external device “1410” is in on state]:
receiving, from a user, a first command [paragraph 86, voice command such as “turn the light off”]; and 
obtaining, using one or more camera sensors [figure 1B, gaze detection subsystem “140”], first gaze information [figure 14, the user gazing at light “1410”, paragraph 86, while gazing at the first light source “1410”]; and 
in accordance with a determination, using the first gaze information, that a set of one or more gaze criteria is met for the first external device [paragraph 86, while gazing at the first light source “1410”]:
transmitting, based on the first command, an instruction to transition the first external device from the first state to a second state [paragraph 86, “250” can process the voice command and the direction of the gaze to determine that the first light source “1410” is the intended object, in this case, “250” can turn off the first light source “1410”].
Costa does not disclose receiving a first portion of a first command 
after receiving the first portion of the first command 
obtaining gaze information; and
receiving, from a user, a second portion of the first command 
Rao teaches an electronic device [figure 1, “10”] configured to:
receive, from a user, a first portion of a first command [figure 8, paragraph 36, the voice recognition system receives a first portion of a command from the user (i.e., wakes) at operation 116]; and
after receiving the first portion of the fist command [figure 8, after receiving the first portion of communication step 116];
obtain gaze information [paragraph 36, determine that the user’s eye gaze was focused on the user interface 18 for longer than a predetermined period of time, paragraph 38, determine if the voice command is combined with a non-verbal command, e.g., eye-gaze, figure 8, recognize user “118”]; and
receive, from the user, a second portion of the first command [figure 8, receive a second portion of the command at operation “122”, paragraph 122, receive a voice command at operation 122].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Costa to receive, from a user, a first portion of a first command; and after receiving the first portion of the first command; obtain gaze information; and receive, from the user, a second portion of the first command, as taught by Rao, in order to receive the first and second signals, filter the voice command based on the image, and perform the requested action based on the filtered voice command (Rao, abstract).
As to claim 7,    (Original) Costa discloses the electronic device of claim 1, the one or more programs further including instructions for:
subsequent to transmitting the instruction to transition the first external device from the first state to the second state, providing an indication that the first external device is in the second state [figure 14, visual indication the light is off].
As to claim 9,    (Original) Costa discloses the electronic device of claim 1, wherein electronic device is paired to the first external device [figure 14, MR device “250” is paired to the light source “1410” via communications subsystem].
As to claim 17, (Previously Presented) Costa discloses the electronic device of claim 1, wherein the set of one or more gaze criteria includes a criterion that is met when a determination is made that a user is looking at the first external device [figure 14, the user “240” is gazing in the direction of light source “1410”, paragraph 86].
As to claim 19, (New) Costa, as modified by Rao, discloses the electronic device of claim 1, wherein the first portion of the first command is received while a digital assistant of the electronic device is activated [Rao, figure 8, operation “110” start, the digital assistant starts in response to the user performing an action that triggers power to be supplied to the system, paragraph 35]. In addition, the same rationale is used as in rejection for claim 1.
Claims 2-6, 8, 11 and 14 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa in view of Rao, further in view of Johnson et al. (US. Pub. No. 2015/0109191, hereinafter “Johnson”).
As to claim 2,    (Original) Costa discloses the electronic device of claim 1.
Costa does not expressly disclose the one or more programs further including instructions for:
in accordance with a determination, using the first gaze information, that the set of one or more gaze criteria is not met for the first external device:
forgo transmitting the instruction to transition the first external device from the first state to the second state.
However, Costa discloses in accordance with a determination, using a gaze information, that the set of one or more gaze criteria is not met for a second external device:
forgo transmitting the instruction to transition the second external device from the first state to the second state [paragraph 86, to determine using the gaze information that is not directed to the second light source “1420”, forgo the instruction “turn the light off” to turn the light off].
Johnson teaches in accordance with a determination, using a first gaze information, that the set of one or more gaze criteria is not met for a first device:
forgo transmitting the instruction to transition the first device from a first state to a second state [figure 2A, forgo activating voice interface in accordance with a determination that first gaze information is not within the range of voice-activation gaze direction, paragraph 36].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Costa to forgo transmitting the instruction to transition the first external device from the first state to the second state, as taught by Johnson, in order to enable both easy switching between speaking to the speech recognition system and speaking to human conversation partners (Johnson, paragraph 20).
As to claim 3,    (Original) Costa discloses the electronic device of claim 1.
Costa does not disclose wherein the set of one or more gaze criteria includes a field of view criterion that is met when a determined offset angle is less than a threshold offset angle, wherein the determined offset angle is an angle formed between:
a line-of-sight of a gaze of a user, and
a calculated line-of-sight from the user to the first external device.
Johnson teaches wherein the set of one or more gaze criteria includes a field of view criterion that is met when a determined offset angle is less than a threshold offset angle [figure 2B, threshold offset angle is within range “212a” and “212b”], wherein the determined offset angle is an angle formed between:
a line-of-sight of a gaze of a user, and
a calculated line-of-sight from the user to a first device [figure 2B, line-of-sight of the user’s gaze is calculated by WCD, paragraph 39].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Costa to have the set of one or more gaze criteria includes a field of view criterion that is met when a determined offset angle is less than a threshold offset angle, wherein the determined offset angle is an angle formed between: a line-of-sight of a gaze of a user, and a calculated line-of-sight from the user to the first external device, as taught by Johnson, in order to enable both easy switching between speaking to the speech recognition system and speaking to human conversation partners (Johnson, paragraph 20).
As to claim 4,    (Original) Costa, as modified by Rao and Johnson, discloses the electronic device of claim 3, wherein the line-of-sight of the gaze of the user is based on a head position of the user [Costa, paragraph 27, reflect the position and orientations of a user’s head, Johnson, figures 2B-C, line-of-sight of the gaze is based on the user’s head position].
As to claim 5,    (Original) Costa discloses the electronic device of claim 1.
Costa does not disclose wherein the set of one or more gaze criteria includes a dwell time criterion that is met for the first external device when a dwell time of the gaze determined from the first gaze information is more than a threshold period of time.
Johnson teaches wherein the set of one or more gaze criteria includes a dwell time criterion that is met for the first external device when a dwell time of the gaze determined from the first gaze information is more than a threshold period of time [paragraph 37, the dwell time of the gaze exceeds a threshold amount of time such as 250-500 ms].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Costa to have the set of one or more gaze criteria includes a field of view criterion that is met when a determined offset angle is less than a threshold offset angle, wherein the determined offset angle is an angle formed between: a line-of-sight of a gaze of a user, and a calculated line-of-sight from the user to the first external device, as taught by Johnson, since it is a use of known technique to improve similar devices (methods) in the same way.
As to claim 6,    (Original) Costa discloses the electronic device of claim 1.
Costa does not disclose the one or more programs further including instructions for:
in accordance with the determination that the set of one or more gaze criteria is met for the first external device, providing an indication that the set of one or more gaze criteria is met.
Johnson teaches in accordance with the determination that the set of one or more gaze criteria is met for a first device, providing an indication that the set of one or more gaze criteria is met [figure 2B, voice activation indicator (VAI) “210b” is displayed on display “208”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Costa to provide an indication that the set of one or more gaze criteria is met in accordance with the determination that the set of one or more gaze criteria is met for the first external device, as taught by Johnson, since it is a use of known technique to improve similar devices (methods) in the same way.
As to claim 8,    (Original) Costa, as modified by Rao and Johnson, discloses the electronic device of claim 6, wherein the indication is domain specific [Johnson, figure 2B, voice activation indicator (VAI) “210b” is displayed on display “208” as domain specific]. In addition, the same rationale is used as in rejection for claim 6.
As to claim 11,    (Currently Amended) Costa discloses the electronic device of claim 1.
Costa does not disclose the one or more programs further including instructions for:
while the first external device is in the second state and a second external device is in a third state:
receiving, from a user, a second 
obtaining, using one or more camera sensors, second gaze information; and 
in accordance with a determination, using the second gaze information, that the set of one or more gaze criteria is met for the second external device:
transmitting, based on the second command, an instruction to transition the second external device from the third state to a fourth state while the first external device remains in the second state.
Johnson teaches while a first device is in a second state and a second device is in a third state [figure 3C, display device “370” is activated and “360” in non-activated state]:
receiving, from a user, a second command [figure 3C, audio input command from a user “352a-b”]; 
obtaining, using one or more camera sensors [figures 3A-B, camera sensor “320d”], second gaze information; and 
in accordance with a determination, using the second gaze information, that the set of one or more gaze criteria is met for the second device [figures 3A-B, the pupil is determined within a range, paragraph 76]:
transmitting, based on the second command, an instruction to transition the second device from the third state to a fourth state while the first device remains in the second state [figure 3C, transit “360” to activation state to recognize audio input while display “370” is activated to display the generating text from audio inputs].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Costa to have while the first external device is in the second state and a second external device is in a third state: receiving, from a user, a second command; obtaining, using one or more camera sensors, second gaze information; and in accordance with a determination, using the second gaze information, that the set of one or more gaze criteria is met for the second external device: transmitting, based on the second command, an instruction to transition the second external device from the third state to a fourth state while the first external device remains in the second state, as taught by Johnson, in order to enable both easy switching between speaking to the speech recognition system and speaking to human conversation partners (Johnson, paragraph 20).
As to claim 14,    (Original) Costa discloses the electronic device of claim 1.
Costa does not disclose the one or more programs further including instructions for:
subsequent to transmitting the instruction to transition the first external device from the first state to the second state:
receiving, from a third external device, an indication of an input received by the third external device; and
transmitting a second instruction, to the first external device based on a recency of the electronic device having instructed the first external device.
Johnson teaches subsequent to transmitting the instruction to transition a first device from a first state to a second state:
receiving, from a third device, an indication of an input received by the third device [figure 3C, from a third external device “360”, an audio input]; and
transmitting a second instruction, to the first device based on a recency of an electronic device having instructed the first device [figure 3C, transmit a second instruction to the display “370”, paragraph 77].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the electronic device of Costa to have subsequent to transmitting the instruction to transition the first external device from the first state to the second state: receiving, from a third external device, an indication of an input received by the third external device; and transmitting a second instruction, to the first external device based on a recency of the electronic device having instructed the first external device, as taught by Johnson, in order to enable both easy switching between speaking to the speech recognition system and speaking to human conversation partners (Johnson, paragraph 20).

Allowable Subject Matter
Claims 10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 10 and 12-13, such as “while the first external device is in the first state and a second external device is in a third state: in accordance with a determination, using the first gaze information, that the set of one or more gaze criteria is met for the second external device: transmitting, based on the first command, an instruction to transition the second external device from the third state to a fourth state; and in accordance with a determination, using the first gaze information, that the set of one or more gaze criteria is not met for the second external device: forgo transmitting, based on the first command, the instruction to transition the second external device from the third state to the fourth state”, recited by claim 10; and  “while the second external device is in the third state: in accordance with a determination, using the second gaze information, that the set of one or more gaze criteria is not met for the second external device: forgo transmitting the instruction to transition the second external device from the third state to the fourth state”, recited by claim 12.
Claim 18 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622